DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-13, 19-22, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 2009/0244134 A1).
Regarding claims 1-4, 6-8, 10-13, 19-22, 26 and 27:
re claim 1, Shinohara discloses (In Figs. 13A-13F) an electronic device with multiple well areas A (Fig. 13B and [0158]) located on a common substrate 601 [0155], wherein the substrate 601 has at least one surface, where: 
A is defined by at least three bank structures 618 (Fig. 13B, 13F and [0155]) located on the same surface of the common substrate 601 that form the side walls of the well area A (Fig. 13B); 
at least two electrode segments 613 (Figs. 13A, 13F and  [0155]) located in the well area, the electrode segments 613 being separated laterally by at least one insulating bank 618 (Fig. 13B and  [0149]) and are located on the same surface of the common substrate 601 where the insulating bank(s) 618 are thicker than the electrode segments 613 (see figure 13B) and wherein the number of electrode segments 613 is greater than the number of insulating banks 618a (see figure 13B where 8 electrode segments are shown and 7 banks, the examiner would like to note that because an area in which the number of electrodes is larger than the number of banks was not defined in the claim, an arbitrarily defined section that has the corresponding number of electrodes and banks could be used to read on the limitation); and
at least one charge transporting layer 617a (Fig. 12 and [0155]) completely filling the well area A in direct contact and overlying both the electrode segments 613 and the insulating bank(s) 618.
re claims 2 and 26, the device of claim 1, where overlying the charge transporting layer 617a are one or more active layer(s) 617B, 617G, 617R (Fig. 13F and [0149]) and a counter electrode 604 [0151]. The examiner would also like to note that the method claim 26 is not patentably distinct from the device claim 2 and is therefore rejection along with claim 2.
re claims 3 and 4, the device of claim 2, Shinohara shows an OLED and where the electrode segment 613 is an anode [0151].
re claims 6 and 7, the device of claim 2, Shinohara shows wherein the electrode segment 613 is a transparent metal oxide (and is a metal, see [0150], which lists ITO, as a potential material for the electrode where ITO is transparent, note that if the limitation of transparent metal oxide is shown the limitation of “is metal” would also be shown because a transparent metal oxide is a specific type of metal).
re claim 8, the device of claim 7, Shinohara shows the top layer of the common substrate 601 in direct contact with the metal electrode segments 613 is a layer of transparent metal oxide 612a (see Fig. 12 where the electrode segment 613 is directly connected to a transistor formed in the top layer of the substrate, said direct connection 612a is formed with a similar materials to the electrode [0150]) so that together they form an electrode.
re claims 10 and 11, Shinohara shows (in Figs. 12-13F) where the layer of transparent metal oxide 612a on the common substrate 601 is not continuous (see figure 12) such that there are multiple metal electrode segments 613 on each individual section of the transparent metal oxide 612a; each section of transparent metal oxide 612a with multiple metal electrode segments 613 being electrically isolated from each other [0149]; 
where each section of the electrically isolated transparent metal oxide 612a with multiple metal electrode segments 613 corresponds to an individual well area A (see Fig. 13).
re claim 12, the device of claim 11, Shinohara shows where the device is an OLED device where each transparent metal oxide section 612a is separately controlled (see Fig. 12 where each electrode is connected to a separate transistor 615) and the counter electrode 604 is common to all well areas A so that the OLED is an active matrix device (see Figs. 12 and 13).
re claim 13, the device of claim 10, Shinohara shows wherein each section of the electrically isolated transparent metal oxide 612a (Fig. 12) with multiple metal electrode segments 613 extend across multiple well areas A in a single direction (into and out of the figure).
re claims 19 and 20, the device of claim 1, Shinohara shows wherein the insulating layer 618a is inorganic; the inorganic layer selected from silicon oxide, silicon nitride, and silicon oxynitride or mixtures thereof [0157] where silicon oxide is disclosed for portion 618a.
re claims 21 and 22, the device of claim 1, Shinohara shows wherein the insulating layer 618b is organic; and wherein the insulating layer is a photoresist resin ([0158] which states layer 618b is organic such as photosensitive polyimide).
re claim 27, the method of claim 26, Shinohara shows where the pattern of electrode segments 613 is created before the insulating layer 618 is provided (see figure 13A).
Therefore, Shinohara anticipates 1-4, 6-8, 10-13, 19-22, 26 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Lee et al. (U.S. 2015/0340413 A1; hereinafter, “Lee”, which is prior art of record).
re claim 5, the device of claim 4, Shinohara shows (in Fig. 13F) where the electrode segment 613 is an anode [0151] and the charge transporting layer 617a is a hole-injection layer [0151] adjacent to the anode 613. 
However Shinohara does not explicitly state “a hole-transporting layer over the hole-injection layer.” Lee (in Fig. 2) shows an OLED device comprising a hole-transporting layer 620b [0087] over the hole-injection layer 620a. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include a hole-transporting layer over the hole-injection layer. The ordinary 
re claims 17 and 18, the device of claim 2, Shinohara does not explicitly state “wherein the electrode segment is a cathode and the charge transporting layer is an electron transporting layer; or the charge transporting layer is an electron-injection layer adjacent to the cathode and an electron-transporting layer over the electron injection layer.”
Lee shows wherein the electrode segment 614a” (Fig. 6 and [0085]) is a cathode and the charge transporting layer 620b is an electron transporting layer [0087]; or the charge transporting layer is an electron-injection layer 620a adjacent to the cathode 614” and an electrontransporting layer 620B over the electron injection layer (see [0053] which states that the first electrode can either be an anode or a cathode and the transporting layer would either be a hole or electron transporting layer depending on if an anode or a cathode is used).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include wherein the electrode segment is a cathode and the charge transporting layer is an electron transporting layer; or the charge transporting layer is an electron-injection layer adjacent to the cathode and an electron-transporting layer over the electron injection layer. The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of smoothly transferring holes to form excitons (Lee 61]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara  in view of Okumoto et al. (U.S. 2010/0258833 A1, hereinafter, “Okumoto”, which is a prior art of record).
Regarding claim 9, the device of claim 8, Shinohara does not explicitly state “where the layer of transparent metal oxide on the common substrate is continuous under all metal electrode segments so that together they form a common electrode across the active area.
Okumoto (in Fig. 3) shows where the layer of transparent metal oxide 13 [0074] on the common substrate 11 [0074] is continuous under all metal electrode segments so that together they form a common electrode across the active area. It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include where the layer of transparent metal oxide on the common substrate is continuous under all metal electrode segments so that together they form a common electrode across the active area. The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of providing a device with excellent power consumption and driving life (Okumoto [0024]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Yamazaki et al. (U.S. 2001/0024083 Al, hereinafter, ‘Yamazaki”, which is a prior art of record).
Regarding claim 14, the device of claim 13, Shinohara does not explicitly state “an OLED where each transparent metal oxide section is a stripe that extends across multiple well areas in a first direction and each counter electrode is a stripe that extends across multiple well areas in a second direction that is perpendicular to the first direction so that the OLED is a passive-matrix device.”
Yamazaki discloses a device an OLED where each transparent metal oxide section is a stripe that extends across multiple well areas in a first direction and each counter electrode is a stripe that extends across multiple well areas in a second direction that is perpendicular to the .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Park et al. (U.S. 2004/0140759 A1, hereinafter, “Park”, which is a prior art of record).
re claim 15, the device of claim 13, Shinohara does not explicitly state “where different well areas contain different numbers of electrode segments.”
Park figure 3A and 3B shows where different well areas contain different numbers of electrode segment (see annotated figure below), where the first section as shown in the annotated figure has half as many electrode sections as the second section.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include where different well areas contain different numbers of electrode segments.  The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of improving uniformity of thickness of a layer formed of polymer ink and preventing of mixing of colors (Park, [0003]).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Kawase (U.S. 2003/0076572 A1; hereinafter, “Kawase”, which is a prior art of record).
Regarding claim 23, the device of claim 1, Shinohara does not explicitly state “where the bank structures are composed of a photoresist resin which contains fluorine or fluorine derivatives.” 
Kawase shows a display device comprising a bank structure 1014 [0148] composed of a photoresist which contains fluorine [0148].  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include where the bank structures are composed of a photoresist resin which contains fluorine or fluorine derivatives.  The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of imparting liquid-repellency features (Kawase, [0148]).
Regarding claim 24, the device of claim 23, Shinohara shows wherein the bank structures 618b are located on the substrate 601 and adjacent to an insulating layer 618a on each side (see Fig. 13).  Therefore, this claim is rendered obvious by Shinohara (in view of Kawase).
Regarding claim 25, the device of claim 23, Shinohara (in Fig. 6) shows wherein the bank structures 618b are on top of an insulating layer 618a. Therefore, this claim is rendered obvious by Shinohara (in view of Kawase).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara in view of Kim et al. (U.S. 2011/0198598 A1; hereinafter “Kim”, which is a prior art of record).
Regarding claim 28, the method of claim 26, Shinohara does not explicitly state “the pattern of insulating layers is created before the electrode segments are provided.”
Kim (in Figs. 3-4) shows a method comprising the pattern of insulating layers 58 ([0047]) is created before the electrode segments 61 [0051] is provided.  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shinohara to include the pattern of insulating layers is created before the electrode segments are provided.  The ordinary artisan would have been motivated to modify Shinohara for at least the purpose of protecting the TFT under the emitting element from subsequent processing steps.

Remarks
Applicant’s remarks/arguments have been fully considered, but they are not persuasive primarily because it appear the applicant asserts Shinohara corresponds to the prior art of the present invention (shown in Fig. 1b of the current drawings).  With respect to claim 1, the applicant does not appear to identify any claim limitation(s) that is(are) not disclosed by Shinohara, but rather, it appears the applicant relies on the disclosure (specification) to argue the patentability of the current claims.
As explained in detail above, all limitations in claim 1 are disclosed by Shinohara; accordingly, it appears the applicant requires a narrow interpretation of the claim language, wherein the narrow interpretation requires limitations from the specification.  It is noted that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892